Case 1:19-cv-01101-RBJ-NYW Document 1 Filed 04/15/19 USDC Colorado Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No. ______________________

  JOHN DOE,

        Plaintiff

  v.

  TRANSUNION RENTAL SCREENING SOLUTIONS, LLC,

        Defendant


                                         COMPLAINT

                                (JURY TRIAL DEMANDED)

        Plaintiff John Doe (“Plaintiff”), by and through his attorneys, brings the following

  Complaint and states as follows:

                                         INTRODUCTION

        1.      This is an individual action for damages, costs and attorneys’ fees brought

  against TransUnion Rental Screening Solutions, LLC (“Defendant” or “TURSS”) pursuant

  to the Fair Credit Reporting Act, 15 U.S.C. §§ 1681, et seq. (“FCRA”).

        2.      Defendant is a consumer reporting agency that compiles and maintains files

  on consumers on a nationwide basis. It sells consumer reports generated from its

  database and furnishes these consumer reports to landlords who use the reports to make

  decisions regarding whether to rent to certain consumers.

        3.      Defendant falsely reported to Plaintiff’s potential landlord that he was a

  felon. In fact, Plaintiff’s arrest and charge had been sealed pursuant to an Order to Seal

  Records Pursuant to Section 943.059 Florida Statutes, and Florida Rules of Criminal



                                                 1
Case 1:19-cv-01101-RBJ-NYW Document 1 Filed 04/15/19 USDC Colorado Page 2 of 12




  Procedure 3.692 (“Order to Seal Records”), which was signed by a Circuit Court Judge

  in Duval County, Florida. Moreover, Plaintiff proactively provided Defendant with a copy

  of the Order to Seal Records via email four days before it assembled and furnished the

  inaccurate consumer report to his potential landlord. But Defendant ignored Plaintiff’s

  communication and published the inaccurate record regardless.

        4.     Defendant’s inaccurate reporting cost Plaintiff his ability to rent the property

  of his choice that was suitably accommodating of his living needs, causing him physical

  injury as a result of emotional distress, embarrassment, inconvenience, anxiety, fear of

  homelessness, and financial loss.

        5.     Defendant’s inaccurate report could have been easily remedied had

  Defendant consulted current public record prior to issuing Plaintiff’s report to his

  prospective landlord.

        6.     Defendant does not employ reasonable procedures to ensure the maximum

  possible accuracy of the information it reports regarding consumers. Its failure to employ

  reasonable procedures resulted in Plaintiff’s report being inaccurate.

        7.     As a result of Defendant’s conduct, Plaintiff brings a claim pursuant to

  § 1681e(b) of the FCRA.

                                           THE PARTIES

        8.     Plaintiff John Doe is a natural person residing in the City of Jacksonville,

  State of Florida, and is a “consumer” as protected and governed by the FCRA.

        9.     Defendant TransUnion Rental Screening Solutions, LLC (“TURSS”) is a

  Delaware corporation doing business throughout the United States, including in the State

  of Florida, and has a principal place of business located at 5889 South Greenwood Plaza



                                                  2
Case 1:19-cv-01101-RBJ-NYW Document 1 Filed 04/15/19 USDC Colorado Page 3 of 12




  Boulevard, Suite 201, Greenwood Village, CO 80111. It is a wholly-owned subsidiary of

  TransUnion, LLC, which is wholly owned by TransUnion Intermediate Holdings, Inc.

         10.    Among other things, Defendant sells consumer reports, often called

  background checks and credit reports, to landlords for their use in deciding whether to

  rent to a prospective tenant. These reports are sold to landlords in connection with a

  business transaction initiated by the consumer.

         11.    Defendant is a consumer reporting agency as defined at 15 U.S.C.

  § 1681a(f) because for monetary fees, it regularly engages in whole or in part in the

  practice of assembling and/or evaluating consumer credit information or other information

  on consumers for the purpose of furnishing consumer reports for tenant screening

  purposes to third parties, and uses interstate commerce, including the Internet, for the

  purpose of preparing and furnishing such consumer reports.

                                 JURISDICTION AND VENUE

         12.    This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

  § 1331 and 15 U.S.C. § 1681p, which allows claims under the FCRA to be brought in any

  appropriate court of competent jurisdiction.

         13.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because

  Defendant “resides” in this District.

                   THE FCRA’S PROTECTIONS FOR HOUSING APPLICANTS

         14.    Despite its name, the Fair Credit Reporting Act covers more than just credit

  reporting, it regulates all consumer reports such as the tenant screening report prepared

  in Plaintiff’s name.




                                                 3
Case 1:19-cv-01101-RBJ-NYW Document 1 Filed 04/15/19 USDC Colorado Page 4 of 12




         15.    In the parlance of the FCRA, background checks are “consumer reports,”

  and providers of background checks like TURSS are “consumer reporting agencies.” 15

  U.S.C. §§ 1681a(d) and (f).

         16.    The FCRA provides a number of protections for housing applicants who are

  subject to background checks.

         17.    The FCRA imposes duties on consumer reporting agencies to ensure that

  consumer reports are accurate and that “consumer reporting agencies exercise their

  grave responsibilities with fairness, impartiality, and a respect for the consumer’s right to

  privacy.” 15 U.S.C. § 1681.

         18.    Under 15 U.S.C. § 1681e(b), consumer reporting agencies are required “to

  follow reasonable procedures to assure maximum possible accuracy of the information

  concerning the individual about whom the report relates.”

                                                FACTS

                       Defendant’s Inaccurate Resident Screening Report

         19.    On November 15, 2018, a Circuit Court Judge in Duval County, Florida

  issued an Order to Seal Records Pursuant to Section 943.059 Florida Statutes, and

  Florida Rules of Criminal Procedures 3.692, concerning an arrest of Plaintiff dating back

  to September 2015.

         20.    In or around mid-December 2018, Plaintiff sought to rent an apartment in

  the greater Hollywood, Florida area.

         21.    In looking for a rental property, Plaintiff found only one that met his needs,

  an apartment unit just north of Hollywood in Dania Beach (“the Dania Beach Unit”).




                                                   4
Case 1:19-cv-01101-RBJ-NYW Document 1 Filed 04/15/19 USDC Colorado Page 5 of 12




        22.    Plaintiff had a preference for renting the Dania Beach Unit because he had

  relocated from Jacksonville, Florida to start working a new job with Ultimate Software in

  early December 2018, and the Dania Beach Unit was in a convenient location within

  approximately 20 miles of his new office in Weston, Florida.

        23.    The Dania Beach Unit was managed by non-parties Buildium East

  (“Buildium”) and Prestige Management Realty, LLC (“Prestige Management”).

        24.    In or around mid-December 2018, Plaintiff contacted Prestige Management

  and spoke with a realtor, expressing his interest to rent the Dania Beach Unit for

  $1,050.00 per month.

        25.    On or about December 27, 2018, the realtor, on behalf of Prestige

  Management, emailed Plaintiff a rental application and requested that he complete and

  return the rental application along with payment of $60.00, which would cover fees for the

  application and a background check.

        26.    While reviewing the rental application, Plaintiff noticed that non-party

  Buildium, who offers property management software products, was listed in the section

  containing information related to the background check.

        27.    Plaintiff, having previously fallen victim to an unrelated inaccurate

  background check, decided to be proactive and contacted Buildium by telephone. A

  Buildium representative informed Plaintiff that TURSS would be furnishing all information

  included in the background check.

        28.    Thereafter, Plaintiff contacted TURSS by telephone and spoke with a

  representative, Edgar Tenas (“Mr. Tenas”). Plaintiff explained that he had previously

  fallen victim to an unrelated inaccurate background check and wanted to offer to provide



                                                 5
Case 1:19-cv-01101-RBJ-NYW Document 1 Filed 04/15/19 USDC Colorado Page 6 of 12




  a copy of the Order to Seal Records to avoid any possibility of another inaccurate

  background check that might prevent him from being allowed to rent the Dania Beach

  Unit. Mr. Tenas stated that he understood Plaintiff’s concern and asked him to email

  TURSS at TURSSdispute@transunion.com, and to include his personal information, an

  explanation of the situation, and any relevant, corroborating documentation.

         29.    On      December       27,     2018,     Plaintiff   sent     an     email   to

  TURSSdispute@transunion.com explaining that he was going to be the subject of a

  TURSS background check in connection with an apartment rental application and wanted

  to ensure that his sealed history was not included, as it had previously been an issue with

  another background check company. Plaintiff also noted that the background check would

  be performed by TURSS on Monday, December 31, 2018. Plaintiff attached a copy of the

  Order to Seal Records, dated November 15, 2018.

         30.    Later that same day, Plaintiff completed the rental application and emailed

  it back to the realtor, providing his credit card information for payment of the $60.00

  application and background check fee.

         31.    Prestige Management contracted with TURSS to provide resident

  screening reports, which are consumer reports also known as background checks, on

  prospective tenants used to determine whether a prospective tenant was eligible to rent

  an apartment unit.

         32.    On December 31, 2018, six weeks after Plaintiff’s criminal record had been

  ordered sealed, Prestige Management obtained a consumer report on Plaintiff from

  TURSS, which it calls a “Resident Screening Report” (“the Report”), which included a

  compilation of Plaintiff’s credit report, a criminal record report, and eviction report.



                                                    6
Case 1:19-cv-01101-RBJ-NYW Document 1 Filed 04/15/19 USDC Colorado Page 7 of 12




         33.    The Report is a consumer report regulated by the FCRA.

         34.    The Report indicated that Plaintiff had been charged with the sale,

  manufacture or delivery of cocaine.

         35.    TURSS also reported both that Plaintiff had pled guilty to the charge and

  that adjudication had been withheld. TURSS failed to report that Plaintiff had never been

  adjudicated guilty, and that all records pertaining to the charge had subsequently been

  sealed. TURSS’s report created the false impression that Plaintiff had been convicted of

  felony drug charges when, in fact, he was never convicted, and no longer faced any risk

  of being adjudicated guilty because the record had been sealed.

         36.    TURSS’s reporting was inaccurate. The aforementioned criminal charge

  should not have been included in Plaintiff’s Report because it was sealed. So, reporting

  the charge as though it was a matter of public record at the time of the report was

  misleading. Further, reporting that Plaintiff had 1) pled guilty to the charge, and 2) had his

  adjudication withheld was also misleading, because at the time of the report, the record

  had been sealed and Plaintiff was no longer at any risk of being adjudicated guilty.

  Instead, Plaintiff’s adjudication was withheld, which meant that the judge ordered

  probation but did not declare Plaintiff guilty of any criminal offense. Once Plaintiff

  had complied with all terms of his original arrangement with the State, which included

  completing 14 months of probation, he submitted a Petition to Seal, which was granted

  by court order, and his record was wiped clean.

         37.    TURSS’s report was inconsistent with the FCRA’s requirement of maximum

  possible accuracy. Records like Plaintiff’s are sealed for good reason, and it is not

  accurate to report a record as though it has not been sealed when, in fact, it has.



                                                   7
Case 1:19-cv-01101-RBJ-NYW Document 1 Filed 04/15/19 USDC Colorado Page 8 of 12




         38.    On December 31, 2018, Plaintiff also received a copy of TURSS’s

  inaccurate report.

         39.    In approximately five minutes on the internet, Plaintiff was able to pinpoint

  the flaw in TURSS’s reporting: TURSS failed to consult current public record in Duval

  County, Florida, which indicated that he did not have a criminal history.

         40.    Plaintiff was humiliated that his potential landlord now thought he was a

  convicted felon, especially considering that he had truthfully stated in his rental application

  that he was not a convicted felon.

         41.    After receiving TURSS’s Report, the realtor Plaintiff had previously been

  speaking with cut off contact with Plaintiff.

         42.    On January 2, 2019, Plaintiff sent an email to TURSS disputing the

  inaccurate information contained within his Report.

         43.    Later that same day, a representative from TURSS, Luisa Noches (“Ms.

  Noches”), responded to Plaintiff’s email dispute apologizing for any confusion and

  informed him that the criminal record contained within his Report had been requested to

  be removed and that it could take up to 5-7 business days for it to be completed.

         44.    On January 10, 2019, Plaintiff received mail correspondence from TURSS

  informing him that after further investigation, the criminal record contained within its

  database, 6-2015-CF-008043-AXXX-MA, had been confirmed as inaccurate, incomplete,

  or non-public record information based on additional record details obtained from the

  Florida, Duval County Circuit Court. TURSS attached a copy of a corrected report that

  was marked as completed on January 10, 2019.




                                                    8
Case 1:19-cv-01101-RBJ-NYW Document 1 Filed 04/15/19 USDC Colorado Page 9 of 12




         45.    In the days that followed, Plaintiff made numerous attempts to contact the

  realtor with Prestige Management by telephone. When Plaintiff eventually got a hold of

  her, he informed her that his Report had been corrected by TURSS. The realtor informed

  Plaintiff that the Owner of the Dania Beach Unit had determined that Plaintiff was ineligible

  for tenancy because he had a criminal record.

         46.    As a result of the erroneous information contained within TURSS’s Report,

  Plaintiff had to continue living in a hotel up until he obtained a rental unit in Oakland Park,

  Florida at the end of January 2019.

         47.    But for TURSS’s inaccurate Report, Plaintiff’s rental application would have

  been accepted by Prestige Management and he would have been granted tenancy at the

  Dania Beach Unit he desired to rent.

         48.    TURSS, and its parent company, TransUnion LLC (“TransUnion”), have

  been sued many times for its failure to use reasonable procedures to assure that the

  rental-purposed consumer reports it sells are maximally accurate. TURSS knows that its

  process for obtaining and accurately reporting, updating, and investigating criminal public

  records is so shoddy that it leads to material inaccuracies. TURSS’s parent company,

  TransUnion, has been admonished by at least one federal court that it doesn’t comply

  with the FCRA.

         49.    Among many other cases, for instance, a jury recently returned a verdict in

  favor of plaintiffs against TransUnion for its failure to use reasonable procedures to assure

  maximum possible accuracy in erroneously reporting that the plaintiffs in that case were

  terrorists, money launderers, and narcotics traffickers on the Office of Foreign Asset

  Control’s “blocked persons” list. Ramirez v. TransUnion, LLC, No. 3:13CV632 (N.D. Cal.).



                                                    9
Case 1:19-cv-01101-RBJ-NYW Document 1 Filed 04/15/19 USDC Colorado Page 10 of 12




          50.     TURSS doesn’t have a reasonable procedure in place to assure maximal

   accuracy because it wouldn’t make as much money if it implemented such procedures. It

   collects information from third party vendors, which it repackages and sells as its rental

   screening products.

          51.     TURSS has access to TransUnion’s databases, which contain the name

   and address of substantially all of the U.S. credit-active population, a listing of their

   existing credit relationships, and their timeliness in repaying debt obligations. TransUnion

   also has alternative credit source information such as rental payments and utility

   payments, information from courts, government agencies, and other public records

   including suits, liens, judgments, bankruptcies, professional licenses, real property,

   vehicle ownership, other assets, driver violations, criminal records, and contact

   information.

          52.     Despite knowing that its procedures are unreasonable and do not assure

   the maximal accuracy required by the FCRA, TURSS persists in utilizing procedures in

   reckless or knowing disregard for the rights of consumers, causing the very type of

   damages suffered by Mr. Juliano.

          53.     The injuries suffered by Plaintiff as a direct result of TURSS’s erroneous

   reporting are the type of injuries that the FCRA was enacted to address. At common law,

   TURSS’s conduct would have given rise to causes of action based on defamation and

   invasion of privacy.

          54.     As a direct result of TURSS’s conduct, Plaintiff has suffered these injuries

   resulting in damages, including the inability to rent the unit he desired, the expenditure of

   time and money looking for another unit and trying to correct TURSS’s erroneous Report;



                                                   10
Case 1:19-cv-01101-RBJ-NYW Document 1 Filed 04/15/19 USDC Colorado Page 11 of 12




   damage to his reputation; physical injury as a result of emotional distress; loss of sleep;

   loss of capacity for enjoyment of life; and emotional distress, including mental anguish,

   frustration, humiliation, and embarrassment; and other losses that are continuing in

   nature.

                                          CLAIM FOR RELIEF
                                               COUNT I
                                          15 U.S.C. § 1681e(b)
                 Failure to Follow Reasonable Procedures to Assure Maximum Possible
                                               Accuracy

            55.     Plaintiff realleges and incorporates by reference the allegations contained

   in Paragraphs 1-54, above.

            56.     Defendant violated 15 U.S.C. § 1681e(b) by preparing a consumer report

   relating to Plaintiff without following reasonable procedures to assure maximum possible

   accuracy of the information concerning Plaintiff.

            57.     Defendant willfully violated 15 U.S.C. § 1681e(b) in that its actions were in

   reckless disregard of the requirements of this provision. Thus, Defendant is liable for

   punitive damages pursuant to 15 U.S.C. § 1681n.

            58.     In the alternative, Defendant negligently violated 15 U.S.C. § 1681e(b),

   which entitles Plaintiff to a recovery under 15 U.S.C. § 1681o.

            59.     Pursuant to 15 U.S.C. § 1681o and § 1681n, Plaintiff is entitled to actual

   damages, statutory damages, punitive damages, and reasonable attorneys’ fees and

   costs.

                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff prays for relief as follows:

            a)      Determining that Defendant negligently and/or willfully violated the FCRA;



                                                     11
Case 1:19-cv-01101-RBJ-NYW Document 1 Filed 04/15/19 USDC Colorado Page 12 of 12




            b)    Awarding actual damages, statutory damages, and punitive damages as

                  provided by the FCRA;

            c)    Awarding reasonable attorneys’ fees and costs as provided by the FCRA;

                  and

            d)    Granting further relief, in law or equity, as this Court may deem appropriate

                  and just.

                                   DEMAND FOR JURY TRIAL

            60.   Plaintiff demands a trial by jury.




   Dated:         April 15, 2019

                                               S/ Hans W. Lodge
                                               BERGER & MONTAGUE, P.C.
                                               43 SE Main Street, Suite 505
                                               Minneapolis, MN 55414
                                               Telephone: (612) 607-7794
                                               hlodge@bm.net

                                               Matthew R. Osborne
                                               MATTHEW R. OSBORNE, PC
                                               11178 Huron Street, Suite 7
                                               Northglenn, CO 80234
                                               Telephone: (303) 759-7018
                                               matt@mrosbornelawpc.com

                                               ATTORNEYS FOR PLAINTIFF




                                                       12
